Case 2:16-cv-12799-DML-EAS ECF No. 100, PageID.1197 Filed 07/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

REBECCA FRISKE,

               Plaintiff,                                     Case Number 16-12799
v.                                                            Honorable David M. Lawson

BONNIER CORPORATION,

               Defendant.
                                               /

     ORDER GRANTING JOINT MOTIONS FOR EXTENSION OF TIME AND TO
            AUTHORIZE DISTRIBUTION OF SETTLEMENT FUNDS

       This matter is before the Court on the parties’ joint motion to authorize the distribution of

the settlement funds. The parties also filed a joint motion to extend the deadline by which they

may file a proposal regarding the distribution of the settlement funds. The Court previously denied

the parties’ request to allow the payment of $85,000 in additional administration costs from the

settlement fund because such an invasion of the settlement fund would constitute a material

modification of the class agreement and would require a fresh fairness hearing and another round

of notices and opt-out deadlines. See Fed. R. Civ. P. 23(e); In re Baby Prods. Antitrust Litig., 708

F.3d 163, 175 n. 10, 182 (3d Cir. 2013). The parties now propose to split the administrative costs

equally between them and Angeion Group (the claims administrator of the settlement fund) to

facilitate Angeion’s distribution of payments to class members as soon as possible. The Court

finds that the proposed motion to authorize the distribution of settlement funds does not materially

alter the approved class settlement, as the increase in administrative costs will not impact or impair

the class members’ rights as anticipated in the order approving the settlement. Keepseagle v.

Vilsack, 102 F. Supp. 3d 306, 313 (D.D.C. 2015). The Court therefore will grant the motion to
Case 2:16-cv-12799-DML-EAS ECF No. 100, PageID.1198 Filed 07/15/21 Page 2 of 2




authorize the distribution of the settlement funds and will grant the parties’ motion to extend the

time to file the proposed distribution.

       Accordingly, it is ORDERED that the parties’ joint motion for an extension of time by

which they may file a proposal regarding the distribution of settlement funds (ECF No. 96) is

GRANTED. The present motion to authorize the distribution of the settlement funds (ECF No.

99) is deemed timely filed.

       It is further ORDERED that the parties’ joint motion to authorize the distribution of

settlement funds (ECF No. 99) is GRANTED. Class counsel and the defendant and its related

parties must each pay a total of $28,33.333 to Angeion to cover the increased administration costs.

Angeion, in turn, must reduce its charges for administration services by $28,333.33 and commence

immediately the distribution of the settlement funds by sending payments to claimants in the

amount of $78.92, each. No costs of administration in excess of the previously-authorized

$100,000 may be taken from the settlement fund prior to the pro rata distribution of the fund.

       It is further ORDERED that the parties and the claims administrator must PROCEED

PROMPTLY to complete the tasks set forth in the order of final approval and effectuate the

distribution to absent class members.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: July 15, 2021




                                               -2-
